05/10/2022


                IN THE SUPREME COURT OF THE                     Case Number: DA 21-0591
                     STATE OF MONTANA

                        Case No. DA 21-0591

JOSHUA F. CLARK,

          Plaintiff/Appellant,

    vs.

MISSOULA COUNTY SHERIFF
TERRY J. MCDERMOTT, the
COUNTY OF MISSOULA, MONTANA,
and HUMAN RIGHTS COMMISSION,

          Defendants/Appellees.

          ORDER GRANTING APPELLANT’S UNOPPOSED
            FIRST MOTION FOR 30-DAY EXTENSION
                OF TIME TO FILE REPLY BRIEF

    On Appeal from the Montana Fourth Judicial District Court
            Missoula County, Cause No. DV-15-1290
                  Before Hon. Jennifer B. Lint

Quentin M. Rhoades                Steven S. Carey, Esq.
RHOADES & ERICKSON                David T. Lighthall, Esq.
PLLC                              CAREY LAW FIRM, P.C.
430 Ryman Street                  225 W. Broadway
Missoula, Montana 59802           P.O. Box 8659
Telephone: 406-721-9700           Missoula, MT 59807
qmr@montanalawyer.com             Telephone: 406-728-0011
courtdocs@montanalawyer.com       steve@carey-law.com
For Appellant                     dave@care-law.com
                                  For Appellees
     Upon motion of Appellant Joshua F. Clark and for good cause

shown,

     IT IS HEREBY ORDERED that Appellant’s motion is GRANTED.

Appellant shall have up to June 13, 2022, in which to file his Reply

Brief.

     No further extensions will be granted.




                                    2


                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 10 2022